Citation Nr: 1631135	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diverticulitis, to include as due to herbicide exposure and/or as secondary to alcohol dependence resulting from service-connected post-traumatic stress disorder. 

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a January 2016 remand, the Board remanded this matter in order to afford the Veteran an opportunity to testify at a hearing before the Board.  A videoconference hearing was held in June 2016.

The issue of entitlement to service connection for diverticulitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for the issue of entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  During the June 2016 videoconference hearing, the Veteran requested that the Board withdraw his appeal for the issue of entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  There remains no allegation of errors of fact or law for appellate consideration with regards to the issue of entitlement to service connection for diabetes mellitus.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed. 


ORDER

The appeal seeking entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure, is dismissed. 


REMAND

During the June 2016 hearing before the undersigned Veterans Law Judge, the Veteran's representative indicated that he was setting forth a new theory of entitlement to service connection for diverticulitis, that is, that he developed diverticulitis as a result of alcohol dependence that developed due to service-connected post-traumatic stress disorder (PTSD).  In support of this theory, the Veteran asserted that the evidence of record indicates that he developed alcohol dependence, for which he is not service connected, as a direct result of his service-connected PTSD.  Furthermore, he contended that medical literature suggests that there is a link between overconsumption of alcohol and the development of diverticulitis. 

As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The medical literature referenced by the Veteran which suggests that there is a link between alcohol abuse and diverticulitis, when coupled with the copious evidence of record linking the Veteran's diagnosed alcohol dependence to his service-connected PTSD, satisfies the low evidentiary threshold under McClendon, as it raises the possibility that the Veteran's diverticulitis is attributable to alcohol dependence which is due to service-connected PTSD.  The Board also notes that the Veteran has previously contended that his diverticulitis is attributable to herbicide exposure while serving overseas.  The RO has already conceded herbicide exposure in its June 2014 statement of the case; however, the Veteran has not been afforded a VA examination to evaluate whether diverticulitis is attributable to herbicide exposure.  It is therefore necessary to schedule the Veteran for a VA examination in order to have a VA examiner provide an opinion as to whether the Veteran's alcohol dependence is due to his service-connected PTSD, and if so, whether the Veteran's diverticulitis is attributable to the alcohol dependence.  The examiner must also opine as to whether the Veteran's diverticulitis is attributable to conceded in-service herbicide exposure 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to
identify or submit any additional pertinent evidence regarding his treatment for diverticulitis and the asserted connection to his diagnosed alcohol dependence, to specifically include any nexus opinion from his primary care physician which suggests that diverticulitis is attributable to alcohol dependence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

2. Upon completion of the above development, the
Veteran must be afforded a VA examination with a physician to determine the nature and etiology of his diverticulitis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his diverticulitis symptoms.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to furnish an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's diagnosed alcohol dependence is due to his service-connected post-traumatic stress disorder. 

b.  If the answer to question (a) is in the affirmative, the examiner must then opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's diverticulitis is proximately due to, or aggravated by, the diagnosed alcohol dependence.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that the alcohol dependence aggravated the diverticulitis, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

c.  Regardless of the answers to questions (a) and (b)  above, the examiner must also opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's diverticulitis is attributable to herbicide exposure or any other incident of service.  In formulating this opinion, the examiner should be cognizant of the fact that exposure to herbicides has already been conceded. 

All opinions must be supported by a detailed rationale.

3.  After completing the above action the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


